      Case 3:20-mj-04089-CDB Document 17 Filed 08/04/20 Page 1 of 4




 1   JON M. SANDS
 2
     Federal Public Defender
     District of Arizona
 3   123 N. San Francisco Street, Suite 204
 4   Flagstaff, AZ 86001
     Telephone: (928) 213-1942
 5   Fax: (928) 213-1946
 6
     Luke S. Mulligan, State Bar # 018523
 7   Asst. Federal Public Defender
 8   Attorney for Defendant
     Luke_Mulligan@fd.org
 9
10                      IN THE UNITED STATES DISTRICT COURT
11                               FOR THE DISTRICT OF ARIZONA
12
     United States of America,                            No. 20-4089MJ-001-PCT-CDB
13
                    Plaintiff,                         SECOND MOTION TO REOPEN
14
            vs.                                           DETENTION HEARING
15
     Loren Reed,
16
                    Defendant.
17
18          Defendant moves to reopen the detention hearing because information which was
19
     not available to the defendant at the time of the original detention hearing has come to light.
20
21   Specifically, the defendant’s adopted mother, Veronica Klain is now willing to have Mr.

22   Reed reside with her and to be third party custodian. This information was not known to
23
     the defendant at the time of the original detention hearing because Ms. Klain was not
24
     willing to have Mr. Reed reside with her, or be third party custodian at that time.
25
26          The Bail Reform Act provides that a detention hearing may be reopened “at any

27   time before trial if the judicial officer finds that information exists that was not known to
28
                                                   1
       Case 3:20-mj-04089-CDB Document 17 Filed 08/04/20 Page 2 of 4




 1   the movant at the time of the hearing and that has a material bearing on the issue whether
 2   there are conditions of release that will reasonably assure the appearance of such person as
 3
     required and the safety of any other person and the community.” 18 U.S.C. 3142(f).
 4
 5          In this case, this information was not known to the defense at the time of the

 6   detention hearing because it was not true at the time of the detention hearing; Ms. Klain
 7
     was not willing to have Mr. Reed live with her, nor was she willing to be his third party
 8
     custodian. Further, this information clearly has a material bearing on the issue of whether
 9
10   there are conditions of release that will reasonably assure Mr. Reed’s appearance and the

11   safety of the community. The Bail Reform Act specifically instructs the court to consider
12
     a person’s family and community ties. Ms. Klain can provide a stable home with a positive
13
     environment for Mr. Reed. (See July 31, 2029 Email from Veronica Klain attached as
14
15   Exhibit A.) Ms. Klain has maternal authority over Loren. Ms. Klain is Loren’s biological
16   aunt, but she raised Loren and he considers her to be his mother. Ms. Klain is an educated
17
     and accomplished professional. She is employed as a school administrator by the United
18
19   State Bureau of Indian Education. She can provide a clean and sober household. She is also

20   willing to provide third-party supervision of Mr. Reed. This information is clearly material
21
     to the issue of pretrial release. The availability of a stable, safe, and sober residence as well
22
     as third-party custodian who is an upstanding community member clearly reduces any risk
23
24   of flight or danger.

25          The Bail Reform Act and federal case law favors release. “Only in rare
26
     circumstances should release be denied.” U.S. v. Motamedi, 767 F.2d 1403, 1405 (9th Cir.
27
28
                                                    2
      Case 3:20-mj-04089-CDB Document 17 Filed 08/04/20 Page 3 of 4




 1   1985)(citing Sellers v. U.S., 89 S.Ct. 36, 38 (1968)). The Bail Reform Act “mandates
 2   release of a person facing trial under the least restrictive condition or combination of
 3
     conditions that will reasonably assure the appearance of the person.” 18 U.S.C. §
 4
 5   3142(c)(1) & Motamedi at 1405. “The Fifth and Eighth Amendments’ prohibitions of

 6   deprivation of liberty without due process and of excessive bail require careful review of
 7
     pretrial detention orders to ensure that the statutory mandate has been respected.”
 8
     Motamedi at 1405.
 9
10          In this case, Mr. Reed declined to participate in the Pretrial Services interview

11   because he did not have a stable residence available to him at the time. Now he does and
12
     he would like to participate in a Pretrial Services interview so that the court can make an
13
     informed decision on the issue of pretrial detention.
14
15          In the time of Covid-19, the issue of pretrial detention is of greater importance than
16   usual because the defendant’s right to indictment and speedy trial have been indefinitely
17
     suspended. No federal grand juries are meeting and no jury trials are being held in Arizona.
18
19   Further, incarcerated defendants are subject to significantly greater health risk.

20          Information now exists that was not known to the defendant at the time of the initial
21
     detention hearing. That information is material to the issue of pretrial release. When a
22
     defendant presents new information that was not known to him at the time of the original
23
24   detention hearing, and that information is material to the issue of pretrial release, he is

25   entitled to reopen the detention hearing. See 18 U.S.C. 18 U.S.C. 3142(f), Motamedi, U.S.
26
     v. Ward, 63 F. Supp. 1203, 1207 (U.S. Dist. Ct., C.D. Cal. S. Div. 1999).
27
28
                                                   3
      Case 3:20-mj-04089-CDB Document 17 Filed 08/04/20 Page 4 of 4




 1          Therefore, the defendant requests that the court reopen the detention hearing in this
 2   matter and order Pretrial Services to interview the defendant and prepare an updated
 3
     Pretrial Services Report.
 4
 5          AUSA David Pimsner was contacted regarding this motion and stated that he
 6   would file a written response.
 7
            Respectfully submitted: August 4, 2020.
 8
 9
10                                      JON M. SANDS
                                        Federal Public Defender
11
12                                       s/ Luke S. Mulligan
                                        Luke S. Mulligan
13
                                        Asst. Federal Public Defender
14
15
     Copy of the foregoing transmitted
     by CM/ECF for filing and served
16   on August 4, 2020, to:
17
     Honorable Camille D. Bibles
18   United States Magistrate Court
19   123 N. San Francisco Street, Suite 200
     Flagstaff, AZ 86001
20
21   David A. Pimsner & Todd Allison
     Assistant United States Attorneys
22   Two Renaissance Square
23   40 N. Central Avenue, Suite 1200
     Phoenix, AZ 85004
24
25   Loren Reed, Defendant
26
      s/ A.R.
27
28
                                                  4
